NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa



                                        August 31, 2015

      Hon. Steve Wiggins                         Hon. Lance P. Bradley
      District Attorney`s Office                 McPherson, Hughes, Bradley, Wimberley
      1001 Pearl Street                          3120 Central Mall Drive
      Beaumont, TX 77701                         Port Arthur, TX 77642
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00188-CV
      Tr.Ct.No. B-191,390
      Style:    Jefferson County Constables Association v. Jefferson County, Texas


            The above-referenced cause has been set for submission without oral argument
      on Monday, September 21, 2015, before a panel consisting of Chief Justice Rogelio
      Valdez, Justice Nelda V. Rodriguez and Justice Gregory T. Perkes.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:ch